In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00669-CR
____________

ROBERT LESLIE CALDWELL, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 268th District Court 
Fort Bend County, Texas
Trial Court Cause No. 45812-A



MEMORANDUM  OPINION


	A jury convicted appellant, Robert Leslie Caldwell, of robbery, enhanced by
a 2003 felony conviction for possession of a controlled substance.  The trial court
sentenced appellant to 17 years in prison.  We affirm.  
	Appellant's counsel on appeal has filed a brief stating that the record
presents no reversible error and that the appeal is without merit and is frivolous. 
See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  The
brief meets the requirements of Anders by presenting a professional evaluation of
the record and detailing why there are no arguable grounds for reversal.  Id.; see
also High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. [Panel Op.] 1978).  The
brief also reflects that counsel delivered a copy of the brief to appellant.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  Counsel also
informed appellant of his right to file a pro se response, which appellant has done. 
	In his pro se response, appellant contends that (1) he received ineffective
assistance of counsel at trial and on appeal, and (2) the trial court erred in
permitting the prosecutor to question appellant about prior convictions without first
approaching the bench, in violation of appellant's pretrial motion in limine.  
	Having reviewed the record, counsel's brief, and appellant's pro se brief, we
agree that the appeal is frivolous and without merit and that there is no reversible
error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  
Conclusion

	We affirm the judgment of the trial court. (1)  We overrule all pending motions.







	Sherry Radack

	Chief Justice

Panel consists of Chief Justice Radack and Justices Alcala and Hanks.

Do not publish.  Tex. R. App. P. 47.2(b).  
1. 	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); Downs
v. State, 137 S.W.3d 837, 842 n.2 (Tex. App.--Houston [1st Dist.] 2004, pet. ref'd).